Exhibit 10.2

 

ABX Air Announces Amendment of Hub and

Line-Haul Services Agreement with DHL

 

WILMINGTON, Ohio – August 9, 2005 – ABX Air, Inc. (NASDAQ: ABXA) reported today
that it has agreed to amend its Hub and Line-Haul Services Agreement (“the Hub
Services Agreement”) to extend the initial term of the Hub Services Agreement in
exchange for temporarily placing more of its revenue potential under a
cost-related incentive. The Hub Services Agreement was amended as summarized
below:

 

  •   The initial term of the Hub Services Agreement was extended for one year
such that it will not be subject to annual renewals until August 15, 2007.

 

  •   During the last six months of 2005, the base mark-up under the Hub
Services Agreement will be reduced from 1.75% to 1.25%. In 2006, the
base-mark-up will revert to the previous level of 1.75%.

 

  •   The maximum incremental mark-up that ABX Air can earn from costs incurred
during the third and fourth quarters of 2005 from its quarterly cost-related
incentives under the Hub Services Agreement will be increased from approximately
0.54% to 1.04%. In 2006, the maximum incremental mark-up under the Hub Services
Agreement from the quarterly cost-related incentive will revert to the previous
level of approximately 0.54%. The amendment does not impact the annual
cost-related and service incremental mark-up incentives under the Hub Services
Agreement.

 

The Hub Services Agreement covers package handling, sorting, warehousing,
line-haul logistics and maintenance services that ABX Air provides to DHL on a
cost-plus basis in Wilmington and at 18 other regional sorting hubs throughout
the U.S. The Hub Services Agreement had an initial term of three years, with
automatic one-year renewals unless a ninety-day notice of non-renewal is given.
This amendment increases the initial term by one year. The Hub Services
Agreement, as amended, continues to allow DHL to terminate specific services
upon providing sixty-days notice.

 

ABX Air also has an aircraft, crew, maintenance and insurance (ACMI) Agreement
with DHL, under which it provides air cargo transportation services. The changes
noted above do not affect the ACMI Agreement, which is a seven-year agreement
that automatically renews for an additional three years, unless a one-year
notice of non-renewal is given.

 

“Extending the Agreement with DHL for an additional year allows us to make the
necessary investments in our operations to support their rapid expansion and
growth,” stated President and CEO, Joe Hete. As previously disclosed, ABX Air’s
labor costs incurred under the Hub Services Agreement during the first quarter
of 2005 were higher than budgeted. Additional labor cost increases are likely
this fall as ABX Air expands its workforce to support the consolidation of DHL’s
primary U.S. sorting facilities in Wilmington. “This amendment serves in part to
address issues that our largest customer has raised with respect to the elevated
costs in our first quarter results and the additional costs anticipated to occur
as the hub integration process is completed. Amending the Hub Services Agreement
to make more of our future revenue contingent upon cost management will serve to
better align our objectives with that of our customer during the critical hub
integration,” added Hete.

 

ABX Air projects that its revenues from base mark-up will be approximately $1.4
million less during the last six months of 2005 than they would have been prior
to the amendment. ABX Air will have an opportunity to earn back a portion of
this reduction in its base mark-up by improving upon budgeted costs during the
third and fourth quarters of 2005. However, ABX Air’s ability to achieve
incremental mark-up from the quarterly cost incentives is unknown, and
management believes it unlikely that a majority of the $1.4 million in base
mark-up reduction will be earned back.



--------------------------------------------------------------------------------

ABX Air, Inc. is a cargo airline with a fleet of 115 in-service aircraft that
operates out of Wilmington, Ohio, and 18 hubs throughout the United States. ABX
Air became an independent public company effective August 16, 2003, as a result
of the separation from its former parent company, Airborne, Inc., which was
acquired by DHL Worldwide Express B. V. In addition to providing airlift
capacity and sort center staffing to DHL Express (USA), Inc., ABX Air provides
charter and maintenance services to a diverse group of customers. With over
9,000 employees, ABX Air is the largest employer in a several county area in
southwestern Ohio.

 

Except for historical information contained herein, the matters discussed in
this release contain forward-looking statements that involve risks and
uncertainties. ABX Air’s actual results may differ materially from the results
discussed in the forward-looking statements. There are a number of important
factors that could cause ABX Air’s actual results to differ materially from
those indicated by such forward-looking statements. These factors include but
are not limited to a significant reduction in the scope of services under the
commercial agreements with DHL, maintaining cost and service level performance,
the ability to generate revenues from sources other than DHL and other factors
that are contained from time to time in ABX Air’s filings with the U.S.
Securities and Exchange Commission, including ABX Air’s Annual Report on Form
10-K and Quarterly Reports on Form 10-Q. Readers should carefully review this
release and should not place undue reliance on ABX Air’s forward-looking
statements. These forward-looking statements were based on information, plans
and estimates as of the date of this release. ABX Air undertakes no obligation
to update any forward-looking statements to reflect changes in underlying
assumptions or factors, new information, future events or other changes.